Title: To John Adams from Henry Knox, 27 August 1798
From: Knox, Henry
To: Adams, John



Boston 27 Augt. 1798

I have the honor to enclose the copy of the  resolves respecting rank passed the 24 November 1778 which are the basis of all the rules which are in operation.
I have written to the Secretary of War this day upon the subject of officers, and enclosed him the list of the field officers for three regiments of the augmented army which might be raised in this State.
I am under the necessity of sailing this day for St. Georges, and I expect to be back again by the 12th of next Month. General Brooks will in the mean time receive your orders upon the subject of the officers.
I sincerely hope that Mrs. Adams may be restored to health and happiness—I have the honor to be with the highest respect yours / your obedient servant

            
            H Knox